463 F.2d 424
Patricia E. R. Baruth MEYER, Plaintiff-Appellant,v.The STATE OF NEW YORK, The City of New York, Defendants-Appellees.
No. 622, Docket 71-1794.
United States Court of Appeals,
Second Circuit.
Argued April 12, 1972.Decided April 17, 1972.

Appeal from the District Court for the Southern District of New York; Edmund L. Palmieri, Judge.
Patricia E. R. B. Meyer, pro se.
Gilbert L. Offenhartz, Asst. Atty. Gen.  (Louis J. Lefkowitz, Atty. Gen., of State of New York, and Samuel A. Hirshowitz, First Asst. Atty. Gen., of counsel), for appellee State of New York.
J. Lee Rankin, Corporation Counsel, for appellee City of New York.
Before FRIENDLY, Chief Judge, and SMITH and OAKES, Circuit Judges.
PER CURIAM:


1
On March 5, 1971, the appellant filed a prolix and nearly incomprehensible complaint in the Southern District of New York.  On April 22, 1971, the State of New York moved, pursuant to F.R. Civ.P. 12(b), to dismiss the complaint for (1) lack of jurisdiction and (2) failure to state a claim upon which relief may be granted.  On May 3, 1971, Judge Palmieri granted the State's motion and dismissed the complaint, 344 F.Supp. 1377.


2
While we recognize that appellant feels deeply aggrieved, we affirm substantially for the reasons given in Judge Palmieri's opinion.